

117 S1406 IS: Stay Aware For Everyone Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1406IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Markey (for himself, Mr. Blumenthal, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Secretary of Transportation to conduct research regarding and require the use of driver monitoring systems to minimize or eliminate motor vehicle driver distraction.1.Short titleThis Act may be cited as the Stay Aware For Everyone Act of 2021 or the SAFE Act of 2021.2.Research regarding reduction or elimination of driver distraction(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall conduct research regarding the installation and use on motor vehicles of driver monitoring systems to minimize or eliminate—(1)driver distraction;(2)driver disengagement;(3)automation complacency by drivers; and(4)foreseeable misuse of advanced driver-assist systems.(b)ReportNot later than 180 days after the date of completion of the research under subsection (a), the Secretary of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a detailed report describing the findings of the research.(c)Rulemaking(1)In generalNot later than 4 years after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to establish performance standards for driver monitoring systems and require those systems to be installed on all new passenger motor vehicles, subject to paragraphs (2) and (3).(2)Compliance dateThe compliance date of the performance standards and installation requirement prescribed under paragraph (1) shall be not later than 2 motor vehicle model years after the effective date of the final rule issued under that paragraph.(3)PrivacyThe rule issued under paragraph (1) shall incorporate appropriate privacy and data security safeguards, as determined by the Secretary of Transportation.